Citation Nr: 1020452	
Decision Date: 06/03/10    Archive Date: 06/10/10	

DOCKET NO.  03-11 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for arthritis of the hands. 

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for arthritis of the ankles. 

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral patellofemoral syndrome.

4. Entitlement to an increased disability rating for low back 
disability, currently evaluated as 20 percent disabling.

5.  Entitlement to an increased disability rating for hallux 
valgus of the right foot, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased disability rating for hallux 
valgus of the left foot, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had over 27 years of active service between 
February 1971 and August 1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Houston, Texas.  

The issues of entitlement on the merits to service connection 
for arthritis of the ankles, arthritis of the hands, and 
bilateral patellofemoral syndrome, and entitlement to 
increased ratings for left hallux valgus, right hallux 
valgus, and a low back disability are addressed in the remand 
portion of the decision below via the Appeals Management 
Center in Washington, D.C.  The Board notes that a review of 
the record reveals that service connection for sleep apnea 
has been previously denied by the RO.  The record contains an 
October 2008 statement from the Veteran's accredited 
representative asking that VA "reactivate" an appeal for 
"sleep apnea."  This matter is referred to the RO for 
appropriate consideration.

The Board notes that service connection is currently in 
effect for a number of disabilities.  In addition to the 
hallux valgus and the low back disorder, service connection 
is in effect for sinusitis, rated as 10 percent disabling; 
prostatism, rated as 10 percent disabling; tinnitus, rated as 
10 percent disabling; radiculopathy of the right lower 
extremity, rated as 10 percent disabling; radiculopathy of 
the left lower extremity, rated as 10 percent disabling; 
hemorrhoids, rated as noncompensably disabling; and bilateral 
hearing loss, also rated as noncompensably disabling.  With 
consideration of the bilateral factor, a combined disability 
of 60 percent has been in effect since May 27, 2008.  


FINDINGS OF FACT

1.  The RO denied service connection, in pertinent part, for 
bilateral patellofemoral syndrome, arthritis of the hands, 
and arthritis of the ankles by rating decisions dated in 
March 1999 and May 1999.

2.  Evidence received since the 1999 rating decisions 
regarding the claims for service connection for 
patellofemoral syndrome, arthritis of the hands, and 
arthritis of the ankles, is not cumulative of the evidence 
previously of record and raises a reasonable possibility of 
substantiating the claims.  


CONCLUSIONS OF LAW

1.  The March 1999 rating decision denying service connection 
for patellofemoral syndrome and the May 1999 rating decision 
denying service connection for bilateral hands disability and 
bilateral ankle disability are final.  38 U.S.C.A. § 7105 (c) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  New and material evidence has been submitted since the 
1999 rating decisions and the claims of entitlement to 
service connection for bilateral hand disability, bilateral 
ankle disability, and bilateral patellofemoral syndrome are 
reopened.  38 U.S.C.A. §§ 5108, 7104 (b) (West 2002); 
38 C.F.R. § 3.156 (a) (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran submitted an original claim for service 
connection for multiple disabilities at the time of service 
discharge.  The RO denied service connection for bilateral 
patellofemoral syndrome by rating decision dated in March 
1999, and for a bilateral hand disability and a bilateral 
ankle disability by rating decision dated in May 1999.  With 
regard to the chondromalacia, it was noted that there was a 
diagnosis of chondromalacia of the patella in service in July 
1975.  Also, notation was made to reference for treatment and 
evaluation of right knee pain in July 1984 and for a left 
hamstring strain in November 1995.  However, it was indicated 
that on VA examination in late 1998, other than showing 
tenderness to palpitation along the lateral patellofemoral 
groove, there were no other clinical or X-ray abnormalities.  

With regard to disabilities involving the hands and the 
ankles, the rating decision in May 1999 included review of 
the service treatment records and a VA examination dated in 
April 1999.  With regard to the hands, the service treatment 
records were without reference to complaints or findings 
indicative of problems with the hands.  The VA examination 
resulted in normal X-ray studies and it was reported that no 
clinical pathology was found.  

With regard to the ankles, the Veteran was seen on at least 
three separate occasions in service with complaints with 
regard to the ankles.  It was indicated that the condition 
resolved with treatment following each visit.  It was 
indicated there was no evidence of chronic disability noted 
in service.  It was further found that the VA examination in 
April 1999 showed a normal range of motion bilaterally and 
normal X-ray studies.  

Generally, a claim which has been denied may not thereafter 
be reopened and allowed based on the same record.  
38 U.S.C.A. § 7105.  However, pursuant to the provisions of 
38 U.S.C.A. § 5108, if new and material evidence is present 
or secured with respect to a claim which has been disallowed, 
the Secretary of VA shall reopen the claim and review the 
former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself, or when 
considered with previous evidence or record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating a claim.  38 C.F.R. 
§ 3.156 (a).

In determining whether evidence is "new and material" the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and 
material evidence has been submitted, the Board has the 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F. 2d. 1366 (Fed. Cir. 2001).  
(Citing 38 U.S.C.A. §§ 5108, 7105).  Accordingly, the Board 
must initially determine whether there is new and material 
evidence to reopen a claim.

As noted above, the evidence of record at the time of the 
1999 rating decisions included the service treatment records 
and the report of VA examination of the Veteran in April 
1999.
 
Since the 1999 rating decisions, the Board finds that 
additional evidence as to a description of the claims with 
regard to the ankles, the hands, and the knees has been 
received.  On this basis, the Board finds that the claims for 
service connection for a bilateral knee disorder, a bilateral 
hand disorder and a bilateral ankle disorder, which had been 
denied in a final decision, should be reopened and considered 
again.





ORDER

New and material evidence having been represented to reopen 
previously denied claims of entitlement to service connection 
for a bilateral hand disability, a bilateral ankle 
disability, and a bilateral knee disability, the claims are 
reopened. To this extent, the appeal is granted.

REMAND

With regard to a claim for a bilateral knee disability, a 
review of the report of separation examination in 1998 
reveals that notation was made of bilateral patellofemoral 
syndrome.  An examination by VA several years ago resulted in 
a pertinent diagnosis of bilateral patellofemoral syndrome, 
by history only.  An examination would be helpful to 
determine whether the Veteran currently has a disability of 
both the knees and, if so, whether it may be related to his 
active service.  

With regard to a bilateral hand disorder, to include 
arthritis, at the time of VA examination in April 1999, the 
examiner indicated that while there was no evidence of 
clinical disability involving the hands or ankles, he 
recommended that VA obtain neurological testing of both upper 
extremities to evaluate the existence of peripheral 
neuropathy. This was apparently not accomplished.

With regard to the claim for an increased rating for a low 
back disability, the Board notes that intervertebral disc 
syndrome may be evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined.  See 
38 C.F.R. § 4.25.  A review of the medical evidence in this 
case reveals that the rating examinations pertaining to the 
low back do not refer to whether or not the Veteran 
experiences incapacitating episodes and, if so, the frequency 
of any such episodes.  

With regard to hallux valgus, a VA podiatry outpatient visit 
dated in April 2009 contained a notation that the Veteran 
desires surgical correction.  It was indicated that VA was 
attempting to find a surgical date.  It was stated that the 
hallux valgus has "definitely increased over time due to 
continually malpositioned hallux bilateral which forms more 
osteoarthritis than normal life activities would."  However, 
the claims file does not contain any medical records 
subsequent thereto.  

In view of the foregoing, and in order to provide the Veteran 
every consideration, the case is REMANDED for the following 
actions:

1.  Copies of all outstanding records of 
treatment, VA and non-VA, received by the 
Veteran for disabilities at issue should 
be obtained and made part of the claims 
file.  Of particular interest are reports 
of outpatient visits with regard to the 
Veteran's low back disability and hallux 
valgus involving each foot since April 
1999.

2.  The Veteran should be scheduled for 
VA orthopedic and neurologic examinations 
for the purpose of determining the 
current nature and etiology and any 
impairment involving the ankles, hands, 
and/or knees; the nature and severity of 
the low back disability; and the nature 
and severity of the bilateral hallux 
valgus deformities.

All indicated studies, including range of 
motion studies in degrees, and 
electrodiagnostic studies should be 
performed.  Tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described. The examiners 
should identify any objective evidence of 
pain or functional loss due to pain.  Any 
specific functional impairment due to 
pain should be identified, and the 
examiners should be requested to assess 
the extent of any pain.  The examiners 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the Veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the examiners 
should so state.

The neurological examiner should 
specifically indicate, with respect to 
any degenerative disc disease found, 
whether the Veteran has experienced 
incapacitating episodes (i.e., periods of 
acute signs and symptoms due to an 
intervertebral disc syndrome (IVDS) that 
require physician prescribed bed rest and 
treatment by a physician) of IVDS over 
the past 12 months, and if so, identify 
the total duration of those 
incapacitating episodes over the past 12 
months.  The neurological examiner should 
also identify any associated objective 
neurologic abnormalities, to include of 
the lower extremities, and should set 
forth findings relative to any such 
neurologic impairment evident from the 
Veteran's IVDS.  Any abnormal nerve 
findings due to IVDS should be described 
in detail and the degree of paralysis, 
neuritis or neuralgia should be set forth 
(i.e. mild, moderate, severe, complete).

In addition, and following review of the 
relevant evidence in the claims file, 
each examiner should opine as to whether 
it is at least as likely as not (50 
percent or greater probability) that the 
Veteran has a disability involving either 
the ankles, the hands, and/or the knees, 
attributable to his years of active 
service.  The examiners are advised that 
the "term as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely supports the 
contended causal relationship; less 
likely weighs against the claim.  Each 
examiner is requested to provide the 
complete rationale for any opinion 
expressed.  Each is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she should 
so speculate in the examination report 
and provide the reasons that such an 
opinion would require speculation.  

3.  Thereafter, the claims should be 
adjudicated on the basis of all the 
evidence of record and all governing 
legal authority.

If any benefit sought on appeal remains denied or is not 
granted to the Veteran's satisfaction, he and his 
representative must be provided with a supplemental statement 
of the case.  An appropriate period of time should be allowed 
for response before the record is returned for appellate 
review.  The Board intimates no opinion, either legal or 
factual, as to any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 



	(CONTINUED ON NEXT PAGE)


must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	Thomas H. O'Shay
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



 Department of Veterans Affairs


